April 29, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
             ACGS MARINE INSURANCE COMPANY, Appellant

NO. 14-13-00417-CV                          V.

                       SPRING CENTER, INC., Appellee
                     ________________________________

       This cause, an appeal from the judgment in favor of appellee, Spring Center,
Inc., signed April 11, 2013, was heard on the transcript of the record. We have
inspected the record and find no error in the judgment. We order the judgment of
the court below AFFIRMED.

      We order appellant, ACGS Marine Insurance Company, to pay all costs
incurred in this appeal.

      We further order this decision certified below for observance.